Order entered April 9, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00143-CV

                       THEODORE SIMMONS, Appellant

                                          V.

                     MIDLAND FUNDING, LLC, Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-01681-C

                                      ORDER

      Before the Court is appellant’s April 7, 2020 motion to compel court

reporter LaToya Young-Martinez to file the record of the September 19, 2019

bench trial. Appellant notes this Court’s March 3, 2020 order directed Ms. Young-

Martinez to file the record no later than April 2, 2020, and she failed to do so.

      We GRANT the motion and ORDER Ms. Young-Martinez to file the

record no later than April 23, 2020. Because the record was first due February 25,

2020, we caution that extension requests will be disfavored.
      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Young-Martinez and the parties.

                                        /s/   ROBERT D. BURNS, III
                                              CHIEF JUSTICE